      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 1 of 28 Page ID #:11



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX                                             2/24/2021
     Assistant United States Attorney
 3   Chief, Criminal Division                                       JB


     MATTHEW W. O’BRIEN (Cal. Bar No. 261568)
 4   Assistant United States Attorney
     Environmental and Community Safety Crimes Section
 5        1300 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-8644
 7        Facsimile: (213) 894-0141
          E-mail:    Matthew.O’Brien@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No.   2:21-cr-00073-MWF

13             Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                             SHORESIDE ENTERPRISES, INC.
14                   v.

15   SHORESIDE ENTERPRISES, INC.,

16             Defendant.

17
          1.   This constitutes the plea agreement between defendant
18
     SHORESIDE ENTERPRISES, INC. (“defendant”), and the United States
19
     Attorney’s Office for the Central District of California (the “USAO”)
20
     in the above-captioned case.      This agreement is limited to the USAO
21
     and cannot bind any other federal, state, local, or foreign
22
     prosecuting, enforcement, administrative, or regulatory authorities.
23
                               DEFENDANT’S OBLIGATIONS
24
          2.   Defendant agrees to:
25
               a.    At the earliest opportunity requested by the USAO and
26
     provided by the Court, appear and plead guilty to a single-count
27
     information in this matter, in the form attached to this agreement as
28
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 2 of 28 Page ID #:12



 1   Exhibit A or a substantially similar form, which charges defendant

 2   with a violation of Title 18, United States Code, Section 371,

 3   conspiracy to commit an offense against the United States, namely,

 4   introducing misbranded drugs into interstate commerce, in violation

 5   of 21 U.S.C. §§ 331(a), 352, and 333(a)(1), a Class A misdemeanor

 6   offense.

 7              b.   Not contest facts agreed to in this agreement.

 8              c.   Abide by all agreements regarding sentencing contained

 9   in this agreement.

10              d.   Appear for all court appearances and obey any other

11   ongoing court order in this matter.

12              e.   Not commit any crime; however, offenses that would be

13   excluded for sentencing purposes under United States Sentencing

14   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

15   within the scope of this agreement.

16              f.   Be truthful at all times with Pretrial Services, the

17   United States Probation Office, and the Court.

18              g.   Make restitution (if ordered by the Court) and not

19   seek the discharge of any restitution obligation, in whole or in

20   part, in any present or future bankruptcy proceeding.

21              h.   Pay the applicable special assessment at or before the

22   time of sentencing unless defendant lacks the ability to pay and

23   prior to sentencing submits a completed financial statement on a form

24   to be provided by the USAO.

25              i.   Recommend and advocate to the Court that defendant be

26   sentenced as provided in paragraph 12.

27   //

28   //
                                          2
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 3 of 28 Page ID #:13



 1                              THE USAO’S OBLIGATIONS

 2        3.   The USAO agrees to:

 3             a.      Not contest facts agreed to in this agreement.

 4             b.      Abide by all agreements regarding sentencing contained

 5   in this agreement.

 6             c.      Except for criminal tax violations (including

 7   conspiracy to commit such violations chargeable under 18 U.S.C.

 8   § 371), not further criminally prosecute defendant for violations

 9   arising out of defendant’s conduct described in the factual basis.

10   Defendant understands that the USAO is free to criminally prosecute

11   defendant and/or any of its managers or members for any other

12   unlawful past conduct or any unlawful conduct that occurs after the

13   date of this agreement.     Defendant agrees that at the time of

14   sentencing the Court may consider any uncharged conduct in

15   determining the applicable Sentencing Guidelines range, the propriety

16   and extent of any departure from that range, and the sentence to be

17   imposed after consideration of the Sentencing Guidelines and all

18   other relevant factors under 18 U.S.C. § 3553(a).

19             d.      Recommend and advocate to the Court that defendant be

20   sentenced as provided in paragraph 12.

21                              COMPANY AUTHORIZATION

22        4.   Defendant represents that it is authorized to enter into
23   this agreement.    On or before the change of plea hearing pursuant to
24   this agreement, defendant shall provide the USAO and the Court with a
25   notarized legal document certifying that defendant is authorized to
26   enter into and comply with all of the provisions of this agreement.
27   Such resolution(s) shall designate BRIAN DEAN MOSES as the company
28   representative who is authorized to take the actions specified in
                                          3
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 4 of 28 Page ID #:14



 1   this agreement, including pleading guilty on behalf of the company,

 2   and shall also state that all legal formalities for such

 3   authorizations have been observed.

 4                    ORGANIZATIONAL CHANGES AND APPLICABILITY

 5        5.      This agreement shall bind defendant, its successor entities
 6   (if any), parent companies, and any other person or entity that
 7   assumes the liabilities contained herein (“successors-in-interest”).
 8   Defendant, or its successors-in-interest, if applicable, shall
 9   provide the USAO and the United States Probation Office for the
10   Central District of California with immediate notice of any name
11   change, business reorganization, sale or purchase of assets,
12   divestiture of assets, or similar action impacting their ability to
13   pay the fine or affecting this agreement.        No change in name, change
14   in corporate or individual control, business reorganization, change
15   in ownership, merger, change of legal status, sale or purchase of
16   assets, or similar action shall alter defendant’s responsibilities
17   under this agreement.     Defendant shall not engage in any action to
18   seek to avoid the obligations and conditions set forth in this
19   agreement.
20                              NATURE OF THE OFFENSE
21        6.      Defendant understands that for defendant to be guilty of
22   the crime charged in the single-count information, that is,
23   conspiracy, in violation of Title 18, United States Code, Section
24   371, the following must be true: (1) beginning on or about an unknown
25   date, and ending on or about February 17, 2017, there was an
26   agreement between two or more persons to introduce and cause the
27   introduction of misbranded drugs into interstate commerce, in
28   violation of 21 U.S.C. §§ 331(a), 352, 333(a)(1); (2) defendant
                                          4
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 5 of 28 Page ID #:15



 1   became a member of the conspiracy knowing of at least one of its

 2   objects and intending to help accomplish it; and (3) one of the

 3   members of the conspiracy performed at least one overt act for the

 4   purpose of carrying out the conspiracy, with agreement on a

 5   particular overt act that was committed.

 6                            PENALTIES AND RESTITUTION

 7           7.   Defendant understands that the statutory maximum sentence
 8   that the Court can impose for a violation of Title 18, United States
 9   Code, Section 371, is:     a five-year period of probation; a fine of
10   $200,000 or twice the gross gain or gross loss resulting from the
11   offense, whichever is greatest; and a mandatory special assessment of
12   $125.
13                Defendant agrees to make full restitution to any victims of
14   the offense to which defendant is pleading guilty.          Defendant agrees
15   that, in return for the USAO’s compliance with its obligations under
16   this agreement, the Court may order restitution to persons other than
17   the victims of the offense to which defendant is pleading guilty and
18   in amounts greater than those arising from the count to which
19   defendant is pleading guilty.      In particular, defendant agrees that
20   the Court may order restitution to any victim of any of the following
21   for any losses suffered by that victim as a result: (a) any relevant
22   conduct, as defined in U.S.S.G. § 1B1.3, in connection with the
23   offense to which defendant is pleading guilty; and (b) any charges
24   not prosecuted pursuant to this agreement as well as all relevant
25   conduct, as defined in U.S.S.G. § 1B1.3, in connection with those
26   charges.     The parties currently believe that there is no applicable
27   amount of restitution, but recognize and agree that this amount could
28

                                          5
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 6 of 28 Page ID #:16



 1   change based on facts that come to the attention of the parties prior

 2   to sentencing.

 3                     SUSPENSION, REVOCATION, AND DEBARMENT

 4        9.    Defendant understands that if defendant holds any

 5   regulatory licenses or permits, the convictions in this case may

 6   result in the suspension or revocation of those licenses and permits.

 7   The USAO makes no representation or promise concerning suspension or

 8   debarment of defendant from contracting with the United States or

 9   with any office, agency, or department thereof.         Suspension and

10   debarment of organizations convicted under various federal

11   environmental protection and criminal statutes is a discretionary

12   administrative action solely within the authority of the federal

13   contracting agencies.     Defendant understands that unanticipated

14   collateral consequences such as this will not serve as grounds to

15   withdraw defendant’s guilty plea.

16                                   FACTUAL BASIS

17        10.   Defendant admits that defendant is, in fact, guilty of the
18   offense to which defendant is agreeing to plead guilty.           Defendant
19   and the USAO agree to the statement of facts provided below and agree
20   that this statement of facts is sufficient to support a plea of
21   guilty to the charge described in this agreement and to establish the
22   Sentencing Guidelines factors set forth in paragraph 12 below but is
23   not meant to be a complete recitation of all facts relevant to the
24   underlying criminal conduct or all facts known to either party that
25   relate to that conduct.
26        Defendant’s business included the distribution of male sexual
27   enhancement pills to retail locations across the United States.              From
28   2013 through early 2017, Co-conspirator #1 owned and managed
                                          6
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 7 of 28 Page ID #:17



 1   defendant and held himself out as the person most responsible for the

 2   day-to-day operations of defendant.       Co-conspirator #1 controlled all

 3   aspects of defendant’s business, including its finances, purchasing,

 4   sales, and revenues.

 5        From 2013 through early 2017, defendant and Co-conspirator #1

 6   purchased at least 484,232 sexual enhancement pills from Co-

 7   conspirator #2, who manufactured and sold the pills from locations in

 8   the Central District of California.

 9        Co-conspirator #2 manufactured the pills using Tadalafil that he

10   had smuggled into the United States from suppliers in China.            While

11   the typical Cialis prescription contains 25-85 mg of Tadalafil per

12   pill, Co-conspirator #2 included up to 350-400 mg of Tadalafil in his

13   pills.   None of Co-conspirator #2’s pills had been tested or approved

14   by the Food and Drug Administration (“FDA”).         Co-conspirator #2 also

15   included Sildenafil, the active pharmaceutical ingredient in Pfizer,

16   Inc.’s prescription drug Viagra, that he had smuggled into the United

17   States from China, as an ingredient in the male sexual enhancement

18   pills that he supplied to defendant.

19        Co-conspirator #2 did not disclose the presence of Tadalafil (or

20   Sildenafil) on the packaging of the pills that he supplied to

21   defendant.   While the packaging differed somewhat for each of the

22   pill brands, each contained basically the same text in its labeling.

23   All of the labels for the pills that Co-conspirator #2 supplied to

24   defendant stated “no prescription necessary” and listed as

25   ingredients a “proprietary blend” of 13 specified herbal ingredients,

26   plus a “special blend.”     None of the labels disclosed that the pills

27   contained Tadalafil or that the pills were drugs for which a

28   prescription was necessary.
                                          7
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 8 of 28 Page ID #:18



 1        Defendant and Co-conspirator #1 typically purchased three types

 2   of pills from Co-conspirator #2 and Co-conspirator #3 (Lee’s

 3   assistant):   white pills, gold pills, and silver pills.          Each color

 4   pill had a different brand name, strength, and price (white was the

 5   weakest and cheapest; silver was the strongest and most expensive).

 6   When the FDA announced that one of Co-conspirator #2’s pill brands

 7   was tainted because it contained undisclosed active pharmaceutical

 8   ingredients (including Tadalafil), Co-conspirator #2 would begin

 9   manufacturing the same colored pill but with a different brand name.

10   Thus, while the brand names of Co-conspirator #2’s pills changed over

11   the years, the formulas for the white, gold, and silver pills

12   remained the same.    For example:

13        x    After the FDA announced in December 2015 that Co-
14             conspirator #2’s white “X Again” pills were tainted because

15             they contained undisclosed Tadalafil, defendant and Co-

16             conspirator #1 began buying a replacement brand of pills

17             from Co-conspirators #2 and #3, branded “X Monster,” which

18             had the same formula and price as the tainted “X Again”

19             pills and similar labeling that failed to disclose the

20             presence of Tadalafil.

21        x    After the FDA announced in August 2016 that Co-conspirator
22             #2’s gold “Master Zone” pills were tainted because they

23             contained undisclosed Tadalafil, defendant and Co-

24             conspirator #1 began buying a replacement gold pill from

25             Co-conspirators #2 and #3, branded “Royal Master,” which

26             had the same formula and price as the tainted “Master Zone”

27             pills and similar labeling that failed to disclose the

28             presence of Tadalafil.
                                          8
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 9 of 28 Page ID #:19



 1        x    After the FDA announced in August 2016 that Co-conspirator
 2             #2’s silver “One More Knight” pills were tainted because

 3             they contained undisclosed Tadalafil, defendant and Co-

 4             conspirator #1 began buying a replacement silver pill from

 5             Co-conspirators #2 and #3, branded “Own the Knight,” which

 6             had the same formula and price as the tainted “One More

 7             Knight” pills and similar labeling that failed to disclose

 8             the presence of Tadalafil.

 9        Pursuant to the requests of defendant and Co-conspirator #1, Co-

10   conspirator #3 shipped the following quantities of male sexual

11   enhancement pills (all of which contained Tadalafil and had similar

12   labeling that failed to disclose the presence of Tadalafil) from the

13   Central District of California to defendant in Tampa, Florida:

14                                               Pill Quantity
                   Invoice                       Gold Pills:    Silver Pills:
15      Date                  White Pills:
                     No.                        “Master Zone”     “One More
                               “X Again” &
16                                                 & “Royal    Knight” & “Own
                               “X Monster”
                                                    Master”      the Knight”
17    12/22/2015     3022         3,312                -            1,800
      12/29/2015     3027         2,880                 -              -
18
        1/7/2016     3039                             600           3,240
19     1/20/2016     3053         7,200                 -              -
       1/26/2016     3056            -                 -            2,040
20
        2/1/2016     3065            -               1,200          1,800
21      2/3/2016     3068         2,640                 -              -
        2/3/2016     3069            -               3,240           600
22
       2/10/2016     3080            -                  -           2,840
23     2/24/2016     3005         2,640                 -           1,200
24      3/1/2016     5003         8,880               600           2,040
       3/11/2016     5016            -                  -           1,800
25     3/23/2016     5029            -                  -           1,200
26     3/30/2016     5037            -               1,200          5,040
       4/14/2016     5051            -                600           2,840
27     4/25/2016     5062         1,440                 -           1,200
28     4/29/2016     5072         1,800                 -              -

                                          9
     Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 10 of 28 Page ID #:20



 1                                              Pill Quantity
                   Invoice                      Gold Pills:    Silver Pills:
 2      Date                  White Pills:
                     No.                       “Master Zone”     “One More
                               “X Again” &
 3                                                & “Royal    Knight” & “Own
                               “X Monster”
                                                   Master”      the Knight”
 4     5/9/2016      5079         1,200              600           2,640
      5/10/2016      5081         2,040             2,040           600
 5
      5/18/2016      5094            -                 -           3,000
 6    5/25/2016      5102         1,200                -           1,890
       6/2/2016      5112         3,240              600           1,200
 7
      6/10/2016      5123          600                 -           2,040
 8    6/13/2016      5125         1,800                -           1,800
       7/1/2016      5146         1,500              600           2,940
 9
       7/6/2016      5148         1,200              400              -
10     7/8/2016      5153            -                 -           2,520
11    7/11/2016      5154         2,880                -              -
      7/12/2016      5159            -               600           1,200
12    7/15/2016      5164         1,800             1,440             -
13    7/20/2016      5173          600                 -           1,440
      7/26/2016      5180          300                 -            200
14    7/26/2016      5181         3,240                -           1,200
15     8/2/2016      5187            -                 -           1,500
       8/3/2016      5188            -              1,200             -
16     8/4/2016      5192         3,000                -              -
17     8/4/2016      5194            -                 -           2,640
      8/12/2016      5202            -              2,040             -
18    8/15/2016      5203         3,000                -           1,200
19    8/26/2016      5221            -              1,200             -
       9/1/2016      5231         1,440                -              -
20     9/7/2016      5241         1,200                -              -
21    10/6/2016      5259         1,200                -            720
     10/10/2016      5269         1,800                -              -
22
     10/13/2016      5273         1,200                -              -
23   10/14/2016      5278            -              1,200             -
     10/17/2016      5287         1,440              720              -
24
     10/18/2016      5291            -                 -           1,700
25   10/19/2016      5295            -                 -           1,440
     10/21/2016      5296            -                 -            600
26
      11/2/2016      5322            -                 -           1,100
27    11/7/2016      5333         1,800                -              -
     11/11/2016      5339          300                 -              -
28

                                          10
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 11 of 28 Page ID #:21



 1                                               Pill Quantity
                     Invoice                     Gold Pills:    Silver Pills:
 2       Date                  White Pills:
                       No.                      “Master Zone”     “One More
                                “X Again” &
 3                                                 & “Royal    Knight” & “Own
                                “X Monster”
                                                    Master”      the Knight”
 4    11/14/2016      5343         1,440                -              -
      11/17/2016      5345         1,800              600              -
 5
      11/18/2016      5347            -                 -           1,440
 6    11/23/2016      5360            -                 -           1,200
       12/2/2016      5367         1,200             1,200             -
 7
        1/5/2017      5372            -                 -           1,200
 8     1/13/2017      5389         2,400              300           1,200
       1/17/2017      5399          600                 -              -
 9
       1/23/2017      5413           -                600           1,800
10

11        Defendant knew, or should have known, that all of the pills that
12   it bought from Co-conspirators #2 and #3 were misbranded and
13   contained undisclosed Tadalafil.
14        In total, from 2013 to 2017, defendant purchased at least
15   484,232 misbranded male sexual enhancement pills from Co-conspirator
16   #2 for at least $1,087,308.      All of these pills contained Tadalafil
17   and were mislabeled as set forth above.         Defendant resold and
18   distributed these pills to retail locations across the United States.
19                                 SENTENCING FACTORS
20        11.     Defendant and the USAO agree and stipulate that, pursuant
21   to United States Sentencing Guidelines (“U.S.S.G.”) §§ 8C2.1 and
22   8C2.10, the sentencing guidelines are not applicable in determining
23   the fine for an organization violating 21 U.S.C. §§ 331(a),
24   333(a)(1), but all other sections of Chapter 8 of the U.S.S.G. are
25   applicable in this case, including the provisions regarding
26   probation.    Defendant understands that in determining defendant’s
27   sentence, the Court is also required to consider the factors set
28   forth in Title 18, United States Code, Sections 3553(a) and 3572,
                                           11
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 12 of 28 Page ID #:22



 1   including the kinds of sentences and sentencing ranges established

 2   under the Sentencing Guidelines.

 3        12.   Pursuant to Chapter 8 of the Sentencing Guidelines and the

 4   factors set forth in Title 18, United States Code, Sections 3553(a)

 5   and 3572, including the nature and circumstances of the offense and

 6   the history and characteristics of the defendant, the need for the

 7   sentence imposed to reflect the seriousness of the offense, to

 8   promote respect for the law, to provide just punishment for the

 9   offense, to afford adequate deterrence to criminal conduct, and to

10   protect the public from further crimes of the defendant, the parties

11   agree that defendant should be sentenced as follows:

12              a.    Probation:    Defendant should be sentenced to probation

13   for a term of three years with conditions to be fixed by the Court.
14   As part of its conditions of probation, defendant shall not buy,
15   sell, or distribute any ingestible or sublingual supplemental product
16   purporting to affect the structure or function of human sex organs.
17   Defendant understands that, regardless of its terms of probation,
18   defendant may not buy, sell, receive, or distribute any drug as
19   defined by the Federal Food, Drug, and Cosmetic Act (“FDCA”), 21
20   U.S.C. 321(g), unless it complies with the FDCA and its implementing
21   regulations.
22              b.    Criminal Fine:     Defendant should pay a total criminal
23   fine of $70,000.    The criminal fine shall be paid by certified
24   check(s) or wire transfer(s) to the Clerk of the United States
25   District Court for the Central District of California.           Confirmation
26   of the completed payment(s) shall be provided to the USAO.
27              c.    Special Assessment:      Defendant shall pay a total
28   special assessment of $125.
                                          12
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 13 of 28 Page ID #:23



 1                         WAIVER OF CONSTITUTIONAL RIGHTS

 2        13.   Defendant understands that by pleading guilty, defendant

 3   gives up the following rights:

 4              a.    The right to persist in a plea of not guilty.

 5              b.    The right to a speedy and public trial by jury.

 6              c.    The right to be represented by counsel at trial.

 7   Defendant understands, however, that, defendant retains the right to

 8   be represented by counsel at every other stage of the proceeding.

 9              d.    The right to be presumed innocent and to have the

10   burden of proof placed on the government to prove defendant guilty

11   beyond a reasonable doubt.

12              e.    The right to confront and cross-examine witnesses

13   against defendant.

14              f.    The right to testify and to present evidence in

15   opposition to the charge, including the right to compel the

16   attendance of witnesses to testify.

17              g.    Any and all rights to pursue any affirmative defenses,

18   Fourth Amendment or Fifth Amendment claims, and other pretrial

19   motions that have been filed or could be filed.

20                         WAIVER OF APPEAL OF CONVICTION

21        14.   Defendant understands that, with the exception of an appeal
22   based on a claim that defendant’s guilty plea was involuntary, by
23   pleading guilty defendant is waiving and giving up any right to
24   appeal defendant’s conviction on the offense to which defendant is
25   pleading guilty.    Defendant understands that this waiver includes,
26   but is not limited to, arguments that the statute to which defendant
27   is pleading guilty is unconstitutional, and any and all claims that
28

                                          13
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 14 of 28 Page ID #:24



 1   the statement of facts provided herein is insufficient to support

 2   defendant’s plea of guilty.

 3                  LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 4        15.    Defendant agrees that, provided the Court imposes a total

 5   sentence on the count of conviction of no more than the statutory

 6   maximum, defendant gives up the right to appeal any portion of the

 7   sentence.

 8        16.    The USAO agrees that, provided that all portions of the

 9   sentence are at or below the statutory maximum specified above, the

10   USAO gives up its right to appeal any portion of the sentence.

11                      RESULT OF WITHDRAWAL OF GUILTY PLEA

12        17.    Defendant agrees that if, after entering a guilty plea
13   pursuant to this agreement, defendant seeks to withdraw and succeeds
14   in withdrawing defendant’s guilty plea on any basis other than a
15   claim and finding that entry into this plea agreement was
16   involuntary, then (a) the USAO will be relieved of all of its
17   obligations under this agreement; and (b) should the USAO choose to
18   pursue any charge or any civil, administrative, or regulatory action
19   that was either dismissed or not filed as a result of this agreement,
20   then (i) any applicable statute of limitations will be tolled between
21   the date of defendant’s signing of this agreement and the filing
22   commencing any such action; and (ii) defendant waives and gives up
23   all defenses based on the statute of limitations, any claim of pre-
24   indictment delay, or any speedy trial claim with respect to any such
25   action, except to the extent that such defenses existed as of the
26   date of defendant’s signing this agreement.
27

28
                                          14
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 15 of 28 Page ID #:25



 1                           EFFECTIVE DATE OF AGREEMENT

 2        18.   This agreement is effective upon signature and execution of

 3   all required certifications by defendant, defendant’s counsel, and an

 4   Assistant United States Attorney.

 5                                BREACH OF AGREEMENT

 6        19.   Defendant agrees that if defendant, at any time after the
 7   signature of this agreement and execution of all required
 8   certifications by defendant, defendant’s counsel, and an Assistant
 9   United States Attorney, knowingly violates or fails to perform any of
10   defendant’s obligations under this agreement (“a breach”), the USAO
11   may declare this agreement breached.        All of defendant’s obligations
12   are material, a single breach of this agreement is sufficient for the
13   USAO to declare a breach, and defendant shall not be deemed to have
14   cured a breach without the express agreement of the USAO in writing.
15   If the USAO declares this agreement breached, and the Court finds
16   such a breach to have occurred, then: (a) if defendant has previously
17   entered a guilty plea pursuant to this agreement, defendant will not
18   be able to withdraw the guilty plea, and (b) the USAO will be
19   relieved of all its obligations under this agreement.
20        20.   Following the Court’s finding of a knowing breach of this
21   agreement by defendant, should the USAO choose to pursue any charge
22   or any civil, administrative, or regulatory action that was either
23   dismissed or not filed as a result of this agreement, then:
24              a.    Defendant agrees that any applicable statute of
25   limitations is tolled between the date of defendant’s signing of this
26   agreement and the filing commencing any such action.
27              b.    Defendant waives and gives up all defenses based on
28   the statute of limitations, any claim of pre-indictment delay, or any

                                          15
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 16 of 28 Page ID #:26



 1   speedy trial claim with respect to any such action, except to the

 2   extent that such defenses existed as of the date of defendant’s

 3   signing this agreement.

 4              c.    Defendant agrees that: (i) any statements made by

 5   defendant, under oath, at the guilty plea hearing (if such a hearing

 6   occurred prior to the breach); (ii) the agreed to factual basis

 7   statement in this agreement; and (iii) any evidence derived from such

 8   statements, shall be admissible against defendant in any such action

 9   against defendant, and defendant waives and gives up any claim under

10   the United States Constitution, any statute, Rule 410 of the Federal

11   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

12   Procedure, or any other federal rule, that the statements or any

13   evidence derived from the statements should be suppressed or are

14   inadmissible.

15                     COURT AND PROBATION OFFICE NOT PARTIES

16        21.   Defendant understands that the Court and the United States
17   Probation Office are not parties to this agreement and need not
18   accept any of the USAO’s sentencing recommendations or the parties’
19   agreements to facts or sentencing factors.
20        22.   Defendant understands that both defendant and the USAO are
21   free to: (a) supplement the facts by supplying relevant information
22   to the United States Probation Office and the Court, (b) correct any
23   and all factual misstatements relating to the Court’s Sentencing
24   Guidelines calculations and determination of sentence, and (c) argue
25   on appeal and collateral review that the Court’s Sentencing
26   Guidelines calculations and the sentence it chooses to impose are not
27   error, although each party agrees to maintain its view that the
28   calculations in paragraph 12 are consistent with the facts of this
                                          16
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 17 of 28 Page ID #:27



 1   case.    While this paragraph permits both the USAO and defendant to

 2   submit full and complete factual information to the United States

 3   Probation Office and the Court, even if that factual information may

 4   be viewed as inconsistent with the facts agreed to in this agreement,

 5   this paragraph does not affect defendant’s and the USAO’s obligations

 6   not to contest the facts agreed to in this agreement.

 7           23.   Defendant understands that even if the Court ignores any

 8   sentencing recommendation, finds facts or reaches conclusions

 9   different from those agreed to, and/or imposes any sentence up to the

10   maximum established by statute, defendant cannot, for that reason,

11   withdraw defendant’s guilty plea, and defendant will remain bound to

12   fulfill all defendant’s obligations under this agreement.            Defendant

13   understands that no one –- not the prosecutor, defendant’s attorney,

14   or the Court –- can make a binding prediction or promise regarding

15   the sentence defendant will receive, except that it will be within

16   the statutory maximum.

17                             NO ADDITIONAL AGREEMENTS

18           24.   Defendant understands that, except as set forth herein,
19   there are no promises, understandings, or agreements between the USAO
20   and defendant or defendant’s attorney, and that no additional
21   promise, understanding, or agreement may be entered into unless in a
22   writing signed by all parties or on the record in court.
23   //
24   //
25   //
26   //
27   //
28   //
                                          17
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 18 of 28 Page ID #:28




                 /)b "1+,3b /13b - b 3#b "4$*37b /)b #1$,"b
             3B=b R8SYD=Wb 8?S==b YA8Yb YBDWb 8?S==K=MYb _DIIb 9=b :PMWD<=S=<
 b   R8SYb P>b YA=b S=:PS<b P>b <=>=M<8NYWb ?[DIY`b RI=8b A=8SDN?b 8Wb D>b YA=b
 b   =MYDS=b 8?S==K=NYb A8<b 9==Nb S=8<b EMYPb YA=b S=:QS<b P>b YA=b RSP:==<EM? b
 b "1b ,b /3b
 b   5,$3b 2332b 33.1,72b .!!$b
      !-1b 3#b ,31)b $231$3b - b
 b   *$ .1,%b
 b   317b *b 6$*($2-,b
      :YEN?b
           ? 4NEY=<b 2Y8Y=Wb YYPSN=`b
 b
  b                                                     February 23, 2021
      +33#6b 6 b -1$,b
      +33#6      -1$,                              8Y=b
  b   WWEWY8NYb 5NDY=<b 2Y8Y=Wb YYPSM=`b
 b
 b   1$,b ,b +-22b
      [YAPSDa=<b 1=RS=W=MY8YD\=b P>b
 b   =>=M<8NYb 2#.12$b ,3101$22b
      %, b
 b
                                                          
 b
      '1+7b 231,1"b                                8Z=b
 b   $b '41"4$b
      YYPTM=`Wb >PSb =>=N<8MZb 2#-12%b
 b   ,31/1$22b $, b
 b
                            13%!$3$.,b .!b !,,3b
        $b B8\=b U=8<b ZBFXb 8@U==L=OZb FOb FZXb =OZFU=Z` b   $b B8]=b B8<b =OP[@Bb
b YEK=b YPb S=\E=_b 8N<b :PNWE<=Sb YAEWb 8?S==K=NYb 8N<b $b C8\=b :8S=>[JJ`b 8N<b
b   YAPSP[?AI`b <GW;[WW=<b =^=V`b R8VYb P>b DYb _DYAb K`b 8YYPSM=` b      $b [M<=TXZ8N<b
b   YB=b Y=SKWb P>b YADWb 8?S==K=NYb 8M<b &b \PI[NY8SEJ`b 8?S==b YPb YAPW=b Y=SKW b
b $b A8\=b <EW:[WW=<b YA=b =\E<=N:=b _EYAb K`b 8YYPSM=`b 8M<b K`b 8YYPSN=`b A8Wb
b   8<\EW=<b K=b P>b K`b SE?AYWb P>b RPWWE9J=b RS=YSE8Jb KPYHPNWb YA8Yb KH?AYb 9=b
b   >EJ=<b P>b RPWWE9J=b <=>=MW=Wb YA8Yb KD?AYb 9=b 8WW=SY=<b =EYA=Sb RSEPSb YQb PSb
                           
                                            
Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 19 of 28 Page ID #:29
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 20 of 28 Page ID #:30



 1   the factual basis set forth in this agreement is sufficient to

 2   support my client’s entry of a guilty plea pursuant to this

 3   agreement.

 4                                                    

 5   JEREMY STERNBERG                                 Date
     EDDIE JAUREGUI
 6   Attorneys for Defendant SHORESIDE
     ENTERPRISES, INC.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          20
Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 21 of 28 Page ID #:31




            EXHIBIT A
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 22 of 28 Page ID #:32



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                No.

11             Plaintiff,                     I N F O R M A T I O N

12             v.                             [18 U.S.C. § 371: Conspiracy]
13   SHORESIDE ENTERPRISES, INC.,             [CLASS A MISDEMEANOR]
14             Defendant.

15

16        The Acting United States Attorney charges:
17                                 [18 U.S.C. § 371]
18   A.   INTRODUCTORY ALLEGATIONS
19        At times relevant to this Information:
20        1.      Defendant SHORESIDE ENTERPRISES, INC. (“SHORESIDE”) was a
21   Florida corporation located at 6345 Newton Circle in Tampa, Florida.
22   Defendant SHORESIDE distributed male sexual enhancement pills to
23   retail locations across the United States.
24        2.      Co-conspirator #1 was the owner and president of defendant
25   SHORESIDE.     Co-conspirator #1 was responsible for ordering male
26   sexual enhancement pills from defendant SHORESIDE’s suppliers.
27        3.      Co-conspirator #2 supplied male sexual enhancement pills to
28   defendant SHORESIDE.     Co-conspirator #2 owned and operated several
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 23 of 28 Page ID #:33



 1   businesses between 2011 and 2017 for the purpose of manufacturing and

 2   distributing male sexual enhancement pills that he marketed as herbal

 3   remedies but that in fact contained undisclosed Tadalafil, an active

 4   pharmaceutical ingredient.      Each of Co-conspirator #2’s pill

 5   businesses was located in the Central District of California.

 6        4.    Co-conspirator #3 worked for Co-conspirator #2 as an office

 7   assistant from approximately 2014 to 2017.

 8   B.   THE OBJECT OF THE CONSPIRACY

 9        5.    Beginning on a date unknown to the United States Attorney
10   and continuing to on or about February 17, 2017, in Los Angeles
11   County, within the Central District of California, and elsewhere,
12   defendant SHORESIDE, together with others known and unknown to the
13   United States Attorney, including Co-conspirators #1, #2, and #3,
14   knowingly conspired to introduce and cause the introduction of
15   misbranded drugs into interstate commerce, in violation of Title 21,
16   United States Code, Sections 331(a), 352, 333(a)(1).
17   C.   MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE
18        ACCOMPLISHED
19        6.    The object of the conspiracy was to be accomplished, in
20   substance, as follows:
21              a.    Co-conspirator #2 would import shipments of bulk
22   Tadalafil from suppliers in China.
23              b.    After Co-conspirator #2 received the bulk Tadalafil in
24   the Central District of California, he would cause the bulk Tadalafil
25   to be manufactured into pills that Co-conspirators #2 and #3 would
26   sell in packages whose labeling did not disclose the presence of
27   Tadalafil, and whose labeling falsely stated that no prescription was
28   necessary, even though the pills were in fact prescription drugs.

                                             2
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 24 of 28 Page ID #:34



 1                c.   Defendant SHORESIDE and Co-conspirator #1 would place

 2   orders for the misbranded pills with Co-conspirators #2 and #3.

 3                d.   Co-conspirator #3 would fulfill the orders placed by

 4   defendant SHORESIDE and Co-conspirator #1 by shipping the misbranded

 5   drugs from the Central District of California to defendant SHORESIDE

 6   and Co-conspirator #1 in Tampa, Florida.

 7                e.   When the FDA announced that a certain brand of Co-

 8   conspirator #2’s pills was tainted because the pills contained

 9   undeclared Tadalafil, defendant SHORESIDE and Co-conspirator #1 would

10   begin buying a replacement brand of pills, with an identical formula

11   (including Tadalafil) but different brand name, from Co-conspirators

12   #2 and #3.    For example:

13                     i.    After the FDA announced in December 2015 that Co-

14   conspirator #2’s white “X Again” pills were tainted because they

15   contained undisclosed Tadalafil, defendant SHORESIDE and Co-

16   conspirator #1 would begin buying a replacement brand of pills from

17   Co-conspirators #2 and #3, branded “X Monster,” which had the same

18   formula and price as the tainted “X Again” pills and similar labeling

19   that failed to disclose the presence of Tadalafil.

20                     ii.   After the FDA announced in August 2016 that Co-

21   conspirator #2’s gold “Master Zone” pills were tainted because they

22   contained undisclosed Tadalafil, defendant SHORESIDE and Co-

23   conspirator #1 would begin buying a replacement gold pill from Co-

24   conspirators #2 and #3, branded “Royal Master,” which had the same

25   formula and price as the tainted “Master Zone” pills and similar

26   labeling that failed to disclose the presence of Tadalafil.

27                     iii. After the FDA announced in August 2016 that Co-

28   conspirator #2’s silver “One More Knight” pills were tainted because

                                             3
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 25 of 28 Page ID #:35



 1   they contained undisclosed Tadalafil, defendant SHORESIDE and Co-

 2   conspirator #1 would begin buying a replacement silver pill from Co-

 3   conspirators #2 and #3, branded “Own the Knight,” which had the same

 4   formula and price as the tainted “One More Knight” pills and similar

 5   labeling that failed to disclose the presence of Tadalafil.

 6        7.    Defendant SHORESIDE and Co-conspirator #1 would resell and

 7   distribute the replacement pills to retail locations across the

 8   United States, despite knowing that the pills had the same formula

 9   and misleading packaging as the misbranded pills that the FDA had

10   declared were tainted.

11   D.   OVERT ACTS

12        8.    On or about the following dates, in furtherance of the
13   conspiracy and to accomplish its object, defendant SHORESIDE, and
14   others both known and unknown to the United States Attorney,
15   including Co-conspirators #1, #2, and #3, committed various overt
16   acts within the Central District of California and elsewhere,
17   including, but not limited to, the following:
18        Overt Acts Nos. 1 Through 68:          On or about the following dates,
19   pursuant to orders made by defendant SHORESIDE and Co-conspirator #1,
20   Co-conspirators #2 and #3 shipped the following quantities of
21   misbranded pills from the Central District of California to defendant
22   SHORESIDE in Tampa, Florida:
23   //
24   //
25   //
26   //
27   //
28   //

                                             4
     Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 26 of 28 Page ID #:36



 1                                                   Pill Quantity
                                                                           Silver
 2                                                     Gold Pills:
     Overt                 Invoice                                         Pills:
                Date                  White Pills:       “Master
 3    Act                    No.                                        “One More
                                       “X Again” &       Zone” &
                                                                        Knight” &
                                       “X Monster”        “Royal
 4                                                                       “Own the
                                                         Master”
                                                                          Knight”
 5      1    12/22/2015      3022         3,312             -               1,800
 6      2    12/29/2015      3027         2,880              -                 -
        3      1/7/2016      3039                          600              3,240
 7      4     1/20/2016      3053         7,200              -                 -
 8      5     1/26/2016      3056            -              -               2,040
        6      2/1/2016      3065            -            1,200             1,800
 9             2/3/2016      3068         2,640              -
        7                                                                      -
10      8      2/3/2016      3069            -            3,240              600
        9     2/10/2016      3080            -               -              2,840
11            2/24/2016      3005         2,640              -
       10                                                                   1,200
12     11      3/1/2016      5003         8,880            600              2,040
       12     3/11/2016      5016            -               -              1,800
13            3/23/2016      5029            -               -
       13                                                                   1,200
14     14     3/30/2016      5037            -            1,200             5,040
       15     4/14/2016      5051            -             600              2,840
15
       16     4/25/2016      5062         1,440              -              1,200
16     17     4/29/2016      5072         1,800              -                 -
       18      5/9/2016      5079         1,200            600              2,640
17
       19     5/10/2016      5081         2,040           2,040              600
18     20     5/18/2016      5094            -               -              3,000
       21     5/25/2016      5102         1,200              -              1,890
19
       22      6/2/2016      5112         3,240            600              1,200
20     23     6/10/2016      5123          600               -              2,040
       24     6/13/2016      5125         1,800              -              1,800
21
       25      7/1/2016      5146         1,500            600              2,940
22     26      7/6/2016      5148         1,200            400                 -
       27      7/8/2016      5153            -               -              2,520
23
       28     7/11/2016      5154         2,880              -                 -
24     29     7/12/2016      5159            -             600              1,200
25     30     7/15/2016      5164         1,800           1,440                -
       31     7/20/2016      5173          600               -              1,440
26     32     7/26/2016      5180          300               -               200
27     33     7/26/2016      5181         3,240              -              1,200
       34      8/2/2016      5187            -               -              1,500
28     35      8/3/2016      5188            -            1,200                -
                                            5
      Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 27 of 28 Page ID #:37



 1                                                    Pill Quantity
                                                                            Silver
 2                                                      Gold Pills:
      Overt                 Invoice                                         Pills:
                 Date                  White Pills:       “Master
 3     Act                    No.                                        “One More
                                        “X Again” &       Zone” &
                                                                         Knight” &
                                        “X Monster”        “Royal
 4                                                                        “Own the
                                                          Master”
                                                                           Knight”
 5        36     8/4/2016     5192         3,000              -                 -
 6        37     8/4/2016     5194            -               -              2,640
          38    8/12/2016     5202            -            2,040                -
 7        39    8/15/2016     5203         3,000              -              1,200
 8        40    8/26/2016     5221            -            1,200                -
          41     9/1/2016     5231         1,440              -                 -
 9               9/7/2016     5241         1,200              -
          42                                                                    -
10        43    10/6/2016     5259         1,200              -               720
          44   10/10/2016     5269         1,800              -                 -
11             10/13/2016     5273         1,200              -
          45                                                                    -
12        46   10/14/2016     5278            -            1,200                -
          47   10/17/2016     5287         1,440            720                 -
13             10/18/2016     5291            -               -
          48                                                                 1,700
14        49   10/19/2016     5295            -               -              1,440
          50   10/21/2016     5296            -               -               600
15
          51    11/2/2016     5322            -               -              1,100
16        52    11/7/2016     5333         1,800              -                 -
          53   11/11/2016     5339          300               -                 -
17
          54   11/14/2016     5343         1,440              -                 -
18        55   11/17/2016     5345         1,800            600                 -
          56   11/18/2016     5347            -               -              1,440
19
          57   11/23/2016     5360            -               -              1,200
20        58    12/2/2016     5367         1,200           1,200                -
          59     1/5/2017     5372            -               -              1,200
21
          60    1/13/2017     5389         2,400            300              1,200
22        61    1/17/2017     5399          600               -                 -
          62    1/23/2017     5413           -              600              1,800
23

24
     //
25
     //
26
     //
27
     //
28

                                             6
     Case 2:21-cr-00073-PA Document 4 Filed 02/24/21 Page 28 of 28 Page ID #:38



 1                                                   Pill Quantity
                                                                           Silver
 2                                                    Gold Pills:
     Overt      Date       Invoic                                          Pills:
                                     White Pills:       “Master
 3    Act                   e No.                                       “One More
                                      “X Again” &       Zone” &
                                                                        Knight” &
                                      “X Monster”        “Royal
 4                                                                       “Own the
                                                        Master”
                                                                          Knight”
 5     63     1/27/2017     5425         3,000               -               600
 6     64      2/3/2017     5436         2,400            1,200                -
       65      2/7/2017     5443            -             1,440                -
 7     66     2/10/2017     5447         1,200               -              2,400
 8     67     2/14/2017     5464          900                -                 -
       68     2/17/2017     5468            -                -              1,200
 9

10
                                            TRACY L. WILKISON
11                                          Acting United States Attorney
12

13
                                            BRANDON D. FOX
14                                          Assistant United States Attorney
                                            Chief, Criminal Division
15
                                            JOSEPH O. JOHNS
16                                          Assistant United States Attorney
                                            Chief, Environmental and
17                                          Community Safety Crimes Section
18                                          MARK A. WILLIAMS
                                            Assistant United States Attorney
19                                          Deputy Chief, Environmental and
                                            Community Safety Crimes Section
20
                                            MATTHEW W. O’BRIEN
21                                          Assistant United States Attorney
                                            Environmental and Community
22                                          Safety Crimes Section
23

24

25

26

27

28

                                            7
